Todd Wanza, plaintiff in error, was tried and convicted in the district court of Okfuskee county upon an indictment duly returned by the grand jury where he was charged with the crime of selling intoxicating liquor to a minor. February 15, 1911, he was sentenced to serve a term of three years imprisonment at hard labor in the penitentiary. To reverse this judgment an appeal was perfected. The Attorney General confesses error for the reason that in the case of John Nowakowski v. State, infra,116 P. 351, it was by this court held that the act under which this prosecution was instituted and carried on is unconstitutional and void. The confession of error is sustained. The judgment of the district court of Okfuskee county is reversed and the cause remanded with direction to transfer the same to the county court of said county for trial. *Page 678